Citation Nr: 1638746	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for spondylolysis.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In August 2015, the Board denied the Veteran's claim for a rating in excess of 20 percent for spondylolysis, and remanded his claims for TDIU and entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  In April 2016, the Veteran and the VA agreed to a partial Joint Motion for Remand (JMR), vacating that part of the Board's decision that denied the Veteran's claim for a rating in excess of 20 percent for spondylolysis.

The Board notes that the RO began following the Board's remand instructions in May 2016 but has not yet fully completed the directions posed to it in the Board's August 2015 remand instructions for the Veteran's claims for entitlement to TDIU and to a rating in excess of 10 percent for radiculopathy (to include scheduling the Veteran for a medical examination).  These issues have not yet been recertified to the Board and are thus not currently before it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in excess of 20 percent for spondylolysis.  For the following reasons, the Board finds a remand is warranted so that the Veteran may undergo an additional examination.

In April 2016, the Veteran and the VA agreed to vacate and remand the Board's August 2015 decision denying the Veteran's claim to a rating in excess of 20 percent for spondylolysis.  The parties agreed to do so, for they agreed the Board failed to provide an adequate statement of reasons and bases in deciding the adequacy of the Veteran's November 2011 Compensation and Pension (C&P) examination.  The November 2011 examiner failed to evaluate the Veteran's additional limitation of motion during flare-ups, despite the requirements of 38 C.F.R. §§ 4.40, 4.45, and despite repeated statements from the Veteran throughout the record that he suffered from additional limitation of motion during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (Court noted that when pain is associated with movement, an adequate medical examination must opine on whether the pain could "significantly limit functional ability" during a flare-up or as a result of repetitive use (quoting Deluca v. Brown, 8 Vet. App. 202, 206 (1995)). 

Lastly, the Board notes that the November 2011 examiner did not test the Veteran's active motion, passive motion, weight-bearing, and nonweight-bearing ranges of motion.  Thus, upon remand such testing must be conducted.  38 C.F.R. § 4.59; Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination of his spondylolysis.  The examiner is asked to specifically address the Veteran's range of motion during flare-ups, as well as to test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


